Citation Nr: 1608260	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  12-27 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a temporary total rating for convalescence due to surgery for degenerative disk disease of the lumbar spine.

2.  Entitlement to a disability rating in excess of 10 percent for degenerative disk disease of the lumbar spine prior to November 4, 2015, and in excess of 40 percent thereafter.

3.  Entitlement to a disability rating in excess of 10 percent for radiculopathy of the right lower extremity.

4.  Entitlement to a disability rating in excess of 10 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and P.B.


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to April 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In September 2015, the Board remanded the appeal to the RO for additional development.

In August 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is also of record.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

By a rating decision in November 2015, the RO established a disability rating of 40 percent for the lumbar spine disability, effective November 4, 2015.  This rating decision also granted service connection for right and left lower extremity radiculopathy, each with a disability rating of 10 percent, effective November 4, 2015.  However, inasmuch as higher ratings are available for these disabilities and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for higher rating remains viable on appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).



FINDINGS OF FACT

1.  On September 14, 2009, the Veteran underwent a lumbar spine surgery that resulted in the necessity for at least one month of convalescence.

2.  For the period prior to August 19, 2014, the evidence of record indicates that the Veteran's lumbar spine disability is manifested by orthopedic pain and limitation of motion with forward flexion of less than 60 but more than 30 degrees; the evidence does not show muscle spasm or guarding severe enough to result in abnormal gait or spinal contour.

3.  For the period from August 19, 2014, the evidence of record indicates that the Veteran's lumbar spine disability is not manifested by unfavorable ankylosis of the entire thoracolumbar spine.

4.  For the period prior to August 19, 2014, the radiculopathy of the right lower extremity was not shown.

5.  For the period from August 19, 2014, the Veteran's right lower extremity radiculopathy was manifested by, at most, mild incomplete paralysis of the sciatic nerve.

6.  For the period prior to August 19, 2014, the Veteran's left lower extremity radiculopathy was manifested by, at most, mild incomplete paralysis of the sciatic nerve.

7.  For the period from August 19, 2014, the Veteran's left lower extremity radiculopathy was manifested by, at most, moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a temporary total disability rating for convalescence have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30 (2015).

2.  The criteria for a rating of 20 percent for degenerative disc disease of the lumbar spine prior to August 19, 2014, and of 40 percent thereafter, have been met.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.7, 4.71a, Diagnostic Code 5237 (2015).

3.  The criteria for a disability rating of 10 percent, but no higher, from August 19, 2014 for right lower extremity radiculopathy have been met.  See 38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2015).

4.  The criteria for a disability rating of 10 percent prior to August 19, 2014, and of 20 percent thereafter,  but no higher, for left lower extremity radiculopathy have been met.  See 38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify & Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the notice requirements have been satisfied.  With regard to the Veteran's claim for a higher rating, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the initial adjudication of the claim, thereby satisfying the VA's duty to notify in this case.  See the September 2010 VCAA letter; Dingess, supra.  

The Board concludes that the duty to assist has been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, post service VA and private treatment records and lay statements are in the file.  

During the appeal period, the Veteran underwent VA examination in to assess the current severity of his service-connected lumbar spine and radiculopathy disorders.  The VA examinations are adequate, as they were predicated on a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by a complete rationale for the opinions stated.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of her appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  Further, in light of the November 2015 VA examination report, the Board finds that there has been substantial compliance with the prior remand directives.

For the above reasons, the Board finds that VA has fulfilled its duty to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.  

II.  Temporary Total Disability Rating

A.  Law and Regulations

A total disability rating of 100 percent will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required surgery necessitating at least one month of convalescence, or where surgery results in severe postoperative residuals, or where treatment results in immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (2015).  

In order to attain a temporary total rating, the Veteran must demonstrate that his service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a) (2015).

B.  Analysis

The Board recognizes that the Veteran has not specifically claimed entitlement to a temporary total disability rating based on the need for convalescence.  However, as the Veteran is presumed to seek the maximum available benefit for a disability, the Board finds that a claim for a temporary total disability rating for back surgery based on the need for convalescence is part and parcel of his claim for an increased rating for his service connected lumbar spine disability.

Here, service connection for a back injury was originally granted by means of a February 1994 rating decision.  The present claim for an increased rating was filed in August 2010.

On September 14, 2009, the Veteran underwent an anterior lumbar interbody fusion.  He was hospitalized overnight and was discharged home.  A November 2009 follow-up note contains the Veteran's remarks that almost all of his pain had been alleviated.  The Veteran experienced soreness occasionally.  He continued with a home exercise program.  The examiner observed a good range of motion of the lumbar spine.  The Veteran was requesting to return to work, and the doctor agreed to release the Veteran back to work without restrictions as of November 16, 2009.

The medical record shows that the Veteran's September 2009 surgery involved the service-connected lumbar spine disability and required a period of through at least November 16, 2009.  Therefore, the Board finds that the period of Veteran's convalescence subsequent to the September 2009 low back surgery meets the criteria for a total rating for convalescence  at least through November 16, 2009.

Accordingly, a temporary total disability rating for a period of convalescence is warranted from the September 14, 2009, surgery through at least November 16, 2009.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v, Derwinski, 1 Vet. App. 49 (1990).

III.  Increased Rating Claims

A.  Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a (2012). 

Notes appended to the rating formula for diseases and injuries of the spine specify that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id., Note (2).  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA.  Id., Note (3).  

Further, the term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation"; provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees.  Id., Notes (2) and (4).  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, id, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51,455 (August 27, 2003) (Supplementary Information).

Spine conditions rated under DC 5243, for intervertebral disc syndrome, may be rated alternatively based on incapacitating episodes.  The criteria provide for a 10 percent rating where intervertebral disc syndrome is manifested with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating was warranted where incapacitating episodes have a total duration of at least two weeks but less than 4 weeks during the past 12 months.  "Incapacitating episodes" was defined in Note (1) as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) also allowed the Veteran to be rated separately for musculoskeletal and neurological manifestations under appropriate diagnostic codes if it would result in a higher combined evaluation for the disability.

As noted above, although service connection was granted for a back injury in 1994, a separate grant of service connection for right and left lower extremity radiculopathy associated with degenerative disc disease of the lumbar spine with a disability rating of 10 percent each was granted effective November 4, 2015.

The Veteran's right and left lower extremity radiculopathy is rated under Diagnostic Code 8520 for paralysis of the sciatic nerve.  Incomplete paralysis that is mild is rated as 10 percent disabling; a 20 percent disability evaluation is warranted for incomplete paralysis that is moderate; a 40 percent disability evaluation is warranted for incomplete paralysis that is moderately severe; a 60 percent disability evaluation is warranted for incomplete paralysis that is severe, with marked muscular atrophy; and a 80 percent disability evaluation is warranted for complete paralysis where the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The terms "mild," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all of the evidence to ensure that a decision is equitable and just.  38 C.F.R. § 4.6.

B.  Factual Background

Service connection for a back injury was originally granted by means of a February 1994 rating decision.  A 10 percent disability rating was established.  The present claim for an increased rating was filed in August 2010.  By a rating decision in November 2015, the RO established a disability rating of 40 percent for the lumbar spine disability, effective November 4, 2015.  This rating decision also granted service connection for right and left lower extremity radiculopathy, each with a disability rating of 10 percent, effective November 4, 2015.

On September 14, 2009, the Veteran underwent an anterior lumbar interbody fusion.  He was hospitalized overnight and was discharged home.  The operative note reflects that the Veteran was able to get up immediately postoperatively and ambulate without pain.  A follow-up record dated two weeks following the surgery reflects that the Veteran had no back pain.  The Veteran reported that he had been walking about twelve times a day.  His gait, station, and strength were deemed normal.  He subsequently underwent physical therapy.

A November 2009 follow-up note contains the Veteran's remarks that almost all of his pain had been alleviated.  The Veteran experienced soreness occasionally.  He continued with a home exercise program.  The examiner observed a good range of motion of the lumbar spine.  The Veteran was requesting to return to work, and the doctor agreed to release the Veteran back to work without restrictions as of November 16, 2009.

A February 2010 follow-up record reflects that the Veteran was walking eight to nine miles a week.  The Veteran reported that he was doing extremely well except for an inability to sit for long periods of time without having to stand and stretch.

A May 2010 private medical record shows that the Veteran was neurologically intact.

In a September 2010 statement, the Veteran commented that he began to experience additional pain in his lower back, hip, and left leg.  A chiropractor failed to resolve his pain.  He received steroid injections that failed to resolve his pain.  He had undergone physical therapy.  He had to give up many of his prior hobbies due to pain.

On VA compensation and pension examination in September 2010, the Veteran reported that he had previously undergone an anterior lumbar discectomy and fusion.  About four or five months prior to the present examination, he had a gradual resumption of low back pain.  His pain currently rated a 5 on a 0 (low) to 10 (high) pain scale.  His pain was aggravated by heavy lifting and prolonged sitting.  His pain radiated down the lateral left lower extremity to his calf.  He could walk for approximately 30 minutes before needing to sit and rest.  He had not required physician prescribed bedrest in the prior year.  He worked as a technical advisor for a call center, and he needed to take frequent breaks to stretch and move around.  He used an orthopedic chair.  He no longer desired to participate in sports.  He experienced flare-ups about once a month that would last from two to three days.

The examiner observed thoracolumbar flexion to 55 degrees pain free and to 65 degrees with pain.  Extension was to 20 degrees; right and left lateral flexion were to 40 degrees, and right and left rotation were to 50 degrees all with end of range pain.  All ranges of motion were not additionally limited due to pain or fatigue following repetitive motion.  There was no lumbosacral tenderness or muscle spasm.  Straight leg raise was negative bilaterally.  Motor and sensory examination was normal.  Gait was normal.

On VA orthopedic compensation and pension examination in May 2011, the Veteran complained of a dull pain that stretched across his low back and into his hips.  He said he could not walk more than a mile; he also denied experiencing incapacitating episodes.  The Veteran was currently employed, although he was in pain constantly.  He reported an inability to sit for long periods.  His pain was activity related.  He occasionally wore a back brace.  On objective examination, forward flexion of the thoracolumbar spine was to 70 degrees.  Extension was to 20 degrees.  Later flexion was to 20 degrees to the right and the left.  Rotation was to 15 degrees to the right and the left.  No palpable spasm or tenderness to palpation was found.  The sensory examination was decreased in the lateral leg and in the posterior aspect of the leg on the left.  

On VA neurological compensation and pension examination in June 2011, the Veteran described experiencing a constant pain that rated a 5 on a 0 (low) to 10 (high) scale.  He said the pain went down his left leg.  On objective examination, there was decreased sensation to light touch and pinprick in the lateral aspect of the left leg, which the examiner felt was a residual from radiculopathy.

At his August 2015 Board hearing, the Veteran described days that his back pain would flare to the point where he could not sit or stand for long periods of time.  He reported daily flare-ups.  Some days he had difficulty getting out of bed.  He had to miss three or four days of work per quarter due to back pain.  He treated his pain with Aleve, and he occasionally wore a back brace.  His spouse had to assist him putting on his shoes.  

On VA orthopedic compensation and pension examination in November 2015, the Veteran said he was in constant pain.  He worked at a sedentary job because he was unable to do physical bending and standing.  He rated his pain as a 6 on a 0 (low) to 10 (high) scale.  He experienced flare-ups.  The examiner observed forward flexion of the thoracolumbar spine to 30 degrees.  Extension was to 20 degrees.  Right and left lateral flexion were to 20 degrees.  Right and left lateral rotation were to 20 degrees.  Pain was experienced in all ranges of motion.  After repetitive use, forward flexion was to 25 degrees.  Extension was to 15 degrees.  There were no changes to lateral flexion or rotation.  There was objective evidence of localized tenderness in the lower lumbar area.  The Veteran experienced muscle spasm and localized tenderness which resulted in an abnormal gait or abnormal spinal contour.  The examiner indicated that there was mild paresthesias and/or dysesthesias in the right and left lower extremity.  In addition, there was mild numbness in the left lower extremity.  The examiner indicated there was involvement of the femoral nerve and sciatic nerve on the left side.  There was mild radiculopathy on both the right and left side.  No ankylosis was present.  The examiner found no other neurologic abnormalities, and intervertebral disc syndrome was not present.  The Veteran occasionally used a back brace for support.  

On VA neurological examination in November 2015, the examiner indicated that the Veteran had a diagnosis of lumbosacral radiculopathy to the lower extremities that manifest itself sometime after 2009 with the exact date unknown.  The Veteran reported experiencing numbness and pain from his back shooting down to his thighs and legs a few times per week.  The examiner found mild numbness in both lower extremities.  The examiner deemed the paresthesias in the right lower extremity to be mild, and the paresthesias in the left lower extremity to be moderate.  No muscle atrophy was found.  No trophic changes were present.  The veteran walked with an antalgic gait.  The examiner said there was mild incomplete paralysis of the sciatic nerve on the right and moderate incomplete paralysis on the left.  The external popliteal (common peroneal) nerve, anterior tibial (deep peroneal) nerve, internal popliteal (tibial) nerve, posterial tibial nerve, anterior crural (femoral) nerve, and internal saphenous nerve were all deemed normal bilaterally.  The Veteran said he was a sedentary worker but had to alternate between standing and sitting every 60 to 90 minutes due to discomfort.  

C.  Period Prior to August 19, 2014

For the period prior to August 19, 2014 (one year prior to the Veteran's hearing testimony), the evidence shows that the Veteran is entitled to rating of 20 percent, but no higher, for the orthopedic manifestations of his low back disability.  As reviewed above, the range of motion findings on VA examination mostly demonstrate that with consideration of pain, forward flexion of the thoracolumbar spine was limited to 60 degrees or less.  However, even with consideration of pain, forward flexion of the thoracolumbar spine has not been shown to be limited to 30 degrees or less, and no ankylosis has been shown.

The Board notes that a single VA examination report, from May 2011, reflects that the Veteran had forward flexion of the thoracolumbar spine to 70 degrees, which signifies a lesser degree of impairment than that contemplated by a 20 percent rating.  However,  the prior VA examination report from September 2010 reflects that the Veteran's forward flexion was to 60 degrees or less, and with consideration of pain and other DeLuca factors, a 20 percent rating for this period of appeal is warranted.

With regard to applying the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Board finds no medical or lay evidence in the record reflecting that the Veteran has been prescribed bedrest by a physician for his service-connected lumbar spine disability for a total duration of at least two weeks during any 12-month period.  As such, an increased rating cannot be assigned under this criterion.

The Board also notes that, according to Note (1), any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, must be evaluated separately under the appropriate diagnostic code.  Indeed, in the present case, by a rating decision in November 2015, the RO granted service connection for right and left lower extremity radiculopathy, each with a disability rating of 10 percent, effective November 4, 2015.  However, in determining whether a higher evaluation is warranted for the Veteran's lumbar spine disability, the Board must consider both the neurological and orthopedic manifestations throughout the entire period of appeal, which includes the period prior to November 4, 2015.

In this case, the medical evidence does not show-and the Veteran has not claimed-that he experienced radiculopathy symptoms in the right lower extremity prior to November 4, 2015.  However, the Veteran has reported sensory deficits, numbness, and pain in his left lower extremity prior to November 4, 2015.  These reports have been consistent and credible.  In June 2011, a VA neurological examiner observed decreased sensation to light touch and pinprick in the lateral aspect of the left leg, which the examiner felt was a residual from radiculopathy.  The May 2010 VA orthopedic examiner also documented the Veteran's left lower extremity neurological symptoms.  In light of this evidence, the 10 percent disability rating previously awarded by the RO for the Veteran's left lower extremity neurological symptoms is warranted not just from November 4, 2015, but for the time period prior to that date applicable to the present claim for a higher rating.  A rating in excess of 10 percent is not warranted prior to August 19, 2014, as the evidence does not demonstrate-and the Veteran has not claimed-that his left lower extremity radiculopathy symptoms were moderate or worse in nature prior to August 19, 2014.

D.  Period from August 19, 2014

For the period from August 19, 2014, under the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that there is no evidence of record from this time period reflecting that the Veteran's lumbar spine disability manifested with unfavorable ankylosis of the entire thoracolumbar spine.  As such, an evaluation of 40 percent, but no higher, for the orthopedic manifestations of the Veteran's lumbar spine disability.

With regard to applying the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Board finds no medical or lay evidence in the record reflecting that the Veteran has been prescribed bedrest by a physician for his service-connected lumbar spine disability for a total duration of at least two weeks during any 12-month period.  As such, an increased rating cannot be assigned under this criterion.

Turning to the neurological symptoms, both the November 2015 orthopedic and neurologic examiners described the neurologic symptoms pertaining to the Veteran's right lower extremity as mild.  The Veteran has not claimed otherwise.  As the evidence does not show moderate or greater symptoms, a disability rating in excess of 10 percent for right lower extremity radiculopathy is not warranted.

However, the Board notes that the November 2015 VA neurologic examiner described the left lower extremity radiculopathy symptoms as moderate in nature.  As such, a 20 percent disability rating is warranted for left lower extremity radiculopathy from August 19, 2014.  A rating in excess of 20 percent is not warranted because the medical evidence does not show-and the Veteran has not claimed-that his left lower extremity radiculopathy has been manifest by symptoms greater than moderate in nature.  

Again, the August 19, 2014 date is chosen because it is one year prior to the Veteran's hearing testimony.  Cf. Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  Clearly, the Veteran was suffering from increased symptomatology prior to his testimony.  However, although it is not factually ascertainable that the Veteran's increased back symptoms occurred prior to that date, the Veteran should not be punished for the paucity of medical evidence between June 2011 and November 2015.  

E.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lower back disabilities with the established criteria found in the rating schedule for these disabilities shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology, as discussed above.  Moreover, the diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a , DCs 5235-5243 (General Rating Formula for Diseases and Injuries of the Spine and Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45 , 4.59; Mitchell, 25 Vet.App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of limitation and functional loss.

The Board further observes that, even if the available schedular evaluation for the disabilities are inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his orthopedic or neurologic manifestations of his lumbar spine disability.  There is also no persuasive evidence in the record to indicate that the service-connected disabilities on appeal would cause any impairment with employment, such as "marked interference", over and above that which is already contemplated in the assigned schedular ratings.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Specifically, the schedular evaluations contemplate some degree of impairment of industrial impairment.

The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

ORDER

A temporary total disability rating for a period of convalescence is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.

A disability rating of 20 percent prior to August 19, 2014, and of 40 percent thereafter, for degenerative disk disease of the lumbar spine is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.

A disability rating of 10 percent, but no higher, from August 19, 2014, for radiculopathy of the right lower extremity is granted.

A disability rating of 10 percent prior to August 19, 2014, and of 20 percent thereafter, for radiculopathy of the left lower extremity is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


